[brdr8kexhibit101001.jpg]
Exhibit 10.1 SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS SECOND
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of
July 24, 2014 (the “Effective Date”) between SILICON VALLEY BANK, a California
corporation with a loan production office located at 505 Fifth Avenue, 11th
Floor, New York, New York 10017 (“Bank”), and BORDERFREE, INC., a Delaware
corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. This Agreement amends and restates in
its entirety that certain Amended and Restated Loan and Security Agreement dated
as of April 18, 2013, between Borrower and Bank, as amended by that certain
First Loan Modification Agreement dated as of October 29, 2013, between Borrower
and Bank, as further amended by that certain Second Loan Modification Agreement
dated as of February 14, 2014, between Borrower and Bank, as further amended by
that certain Third Loan Modification Agreement dated as of April 21, 2014,
between Borrower and Bank, as further amended by that certain Fourth Loan
Modification Agreement dated as of May 23, 2014, between Borrower and Bank, and
as further amended by that certain Fifth Loan Modification Agreement dated as of
June 24, 2014, between Borrower and Bank (the “Prior Agreement”). The parties
agree that the Prior Agreement is hereby superseded and replaced in its entirety
by this Agreement, and the parties hereto further agree as follows: 1.
ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall
be construed following GAAP. Calculations and determinations must be made
following GAAP. Notwithstanding the foregoing, all financial covenant
calculations shall be computed with respect to Borrower only, and not on a
consolidated basis. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein. 2. LOAN AND TERMS OF
PAYMENT 2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement. 2.1.1
Revolving Advances. (a) Availability. Subject to the terms and conditions of
this Agreement, Bank shall make Advances not exceeding the Availability Amount.
Amounts borrowed under the Revolving Line may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein. (b) Termination; Repayment. The Revolving Line
terminates on the Revolving Line Maturity Date, when the principal amount of all
Advances, the unpaid interest thereon, and all other Obligations relating to the
Revolving Line shall be immediately due and payable. 2.1.2 Non-Formula Revolving
Advances. (a) Availability. Subject to the terms and conditions of this
Agreement, during the Non- Formula Revolving Line Draw Period, Bank shall make
Non-Formula Advances not exceeding the Non-Formula Revolving Line Availability
Amount. Amounts borrowed under the Non-Formula Revolving Line may be repaid and,
prior to the applicable Non-Formula Revolving Line Maturity Date, reborrowed,
subject to the applicable terms and conditions precedent herein. (b)
Termination; Repayment. The Non-Formula Revolving Line terminates on the
applicable Non-Formula Revolving Line Maturity Date, when the principal amount
of all Non-Formula Advances, the unpaid interest thereon, and all other
Obligations relating to the Non-Formula Revolving Line shall be immediately due
and payable. 2.2 Overadvances. If, at any time, during any Formula Period, the
outstanding principal amount of any Advances exceeds the lesser of either (a)
the Revolving Line or (b) the Borrowing Base, Borrower shall immediately pay to
Bank in cash the amount of such excess (such excess, the “Overadvance”). Without
limiting Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to
pay Bank interest on the outstanding amount of any Overadvance, on demand, at
the Default Rate.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101002.jpg]
-2- 2.3 Payment of Interest on the Credit Extensions. (a) Interest Rate. Subject
to Section 2.3(b), the outstanding principal amount of any and all Advances and
Non-Formula Advances, shall in each case accrue interest at a floating per annum
rate equal to the Prime Rate, which interest shall be payable monthly in
accordance with Section 2.3(d) below in arrears. (b) Default Rate. Immediately
upon the occurrence and during the continuance of an Event of Default,
Obligations shall bear interest at a rate per annum which is four percent (4.0%)
above the rate that is otherwise applicable thereto (the “Default Rate”). Fees
and expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank. (c) Adjustment to Interest
Rate. Changes to the interest rate of any Credit Extension based on changes to
the Prime Rate shall be effective on the effective date of any change to the
Prime Rate and to the extent of any such change. (d) Payment; Interest
Computation. Interest is payable monthly in arrears on the first calendar day of
each month and shall be computed on the basis of a 360-day year for the actual
number of days elapsed. In computing interest, (i) all payments received after
2:00 p.m. Eastern time on any day shall be deemed received at the opening of
business on the next Business Day, and (ii) the date of the making of any Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.
2.4 Fees. Borrower shall pay to Bank: (a) Commitment Fee. A fully earned,
non-refundable commitment fee of (i) Thirty Thousand Dollars ($30,000.00), on
the Effective Date, and (ii) Thirty Thousand Dollars ($30,000.00), on the date
which is the one (1) year anniversary of the Effective Date; (b) Bank Expenses.
All Bank Expenses incurred and invoiced to Borrower through and after the
Effective Date, when due (or, if no stated due date, upon demand by Bank); and
(c) Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4. 2.5 Payments; Application of Payments; Debit of
Accounts. (a) All payments to be made by Borrower under any Loan Document shall
be made in immediately available funds in Dollars, without setoff or
counterclaim, before 2:00 p.m. Eastern time on the date when due. Payments of
principal and/or interest received after 2:00 p.m. Eastern time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid. (b) Bank has the exclusive right to determine the order and
manner in which all payments with respect to the Obligations may be applied.
Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement. (c) Bank may debit the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off. 3. CONDITIONS OF LOANS 3.1 Conditions Precedent to Initial Credit
Extension. Bank’s obligation to make the initial Credit Extension is subject to
the condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:



--------------------------------------------------------------------------------



 
[brdr8kexhibit101003.jpg]
-3- (a) duly executed original signatures to the Loan Documents dated prior to
or as of the Effective Date; (b) duly executed original signatures to the
Control Agreement(s); (c) the Operating Documents and long-form good standing
certificates of Borrower certified by the Secretary of State (or equivalent
agency) of Borrower’s jurisdiction of organization or formation and each
jurisdiction in which Borrower is qualified to conduct business, each as of a
date no earlier than thirty (30) days prior to the Effective Date; (d) duly
executed original signatures to the completed Borrowing Resolutions for
Borrower; (e) certified copies, dated as of a recent date, of financing
statement searches, as Bank may request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
(f) the Perfection Certificate of Borrower, together with the duly executed
original signature thereto; (g) evidence satisfactory to Bank that the insurance
policies and endorsements required by Section 6.5 hereof are in full force and
effect, together with appropriate evidence showing lender loss payable and/or
additional insured clauses or endorsements in favor of Bank; and (h) payment of
the fees and Bank Expenses then due as specified in Section 2.4 hereof. 3.2
Conditions Precedent to all Credit Extensions. Bank’s obligations to make each
Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent: (a) except as otherwise provided in Section 3.4,
timely receipt of an executed Payment/Advance Form; (b) the representations and
warranties in this Agreement shall be true, accurate, and complete in all
material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in this Agreement are true, accurate, and complete in all material respects as
of the date thereof; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and (c) Bank determines to its reasonable satisfaction that there has not been
any material impairment in the general affairs, results of operation, financial
condition or the prospect of repayment of the Obligations when due, or any
material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank. 3.3 Covenant to Deliver. Borrower
agrees to deliver to Bank each item required to be delivered to Bank under this
Agreement as a condition precedent to any Credit Extension. Borrower expressly
agrees that a Credit Extension made prior to the receipt by Bank of any such
item shall not constitute a waiver by Bank of Borrower’s obligation to deliver
such item, and the making of any Credit Extension in the absence of a required
item shall be in Bank’s sole discretion. 3.4 Procedures for Borrowing. Subject
to the prior satisfaction of all other applicable conditions to the making of a
Credit Extension set forth in this Agreement, to obtain a Credit Extension,
Borrower shall notify Bank (which notice shall be irrevocable) by electronic
mail, facsimile, or telephone by 2:00 p.m. Eastern time on the proposed Funding
Date of the Credit Extension. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
reasonably believes is a Responsible Officer or designee. Bank shall credit the
Credit Extensions to the Designated Deposit Account. Bank may make Credit
Extensions under this Agreement based on instructions from a



--------------------------------------------------------------------------------



 
[brdr8kexhibit101004.jpg]
-4- Responsible Officer or his or her designee or without instructions if the
Credit Extensions are necessary to meet Obligations which have become due. 4.
CREATION OF SECURITY INTEREST 4.1 Grant of Security Interest. Borrower hereby
grants Bank, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Bank, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof. Borrower acknowledges that it
previously has entered, and/or may in the future enter, into Bank Services
Agreements with Bank. Regardless of the terms of any Bank Services Agreement,
Borrower agrees that any amounts Borrower owes Bank thereunder shall be deemed
to be Obligations hereunder and that it is the intent of Borrower and Bank to
have all such Obligations secured by the first priority perfected security
interest in the Collateral granted herein (subject only to Permitted Liens that
are permitted pursuant to the terms of this Agreement to have superior priority
to Bank’s Lien in this Agreement). If this Agreement is terminated, Bank’s Lien
in the Collateral shall continue until the Obligations (other than inchoate
indemnity obligations) are repaid in full in cash. Upon payment in full in cash
of the Obligations (other than inchoate indemnity obligations) and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
the sole cost and expense of Borrower, release its Liens in the Collateral and
all rights therein shall revert to Borrower. In the event (x) all Obligations
(other than inchoate indemnity obligations), except for Bank Services, are
satisfied in full, and (y) this Agreement is terminated, Bank shall terminate
the security interest granted herein upon Borrower providing cash collateral
acceptable to Bank in its good faith business judgment for Bank Services, if
any. In the event such Bank Services consist of outstanding Letters of Credit,
Borrower shall provide to Bank cash collateral in an amount equal to (x) if such
Letters of Credit are denominated in Dollars, then at least one hundred five
percent (105.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its business judgment), to secure all of the Obligations relating to
such Letters of Credit. 4.2 Priority of Security Interest. Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that are permitted pursuant to the
terms of this Agreement to have superior priority to Bank’s Lien under this
Agreement). If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank. 4.3 Authorization to File
Financing Statements. Borrower hereby authorizes Bank to file financing
statements, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Bank’s interest or rights hereunder, including a notice that
any disposition of the Collateral, by either Borrower or any other Person, shall
be deemed to violate the rights of Bank under the Code. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Bank’s discretion. 5. REPRESENTATIONS AND WARRANTIES Borrower represents
and warrants as follows: 5.1 Due Organization, Authorization; Power and
Authority. Borrower is duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a material
adverse effect on Borrower’s business. In connection with this Agreement,
Borrower has delivered to Bank a completed certificate signed by Borrower
entitled “Perfection Certificate”. Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction;



--------------------------------------------------------------------------------



 
[brdr8kexhibit101005.jpg]
-5- and (f) all other information set forth on the Perfection Certificate
pertaining to Borrower and each of its Subsidiaries is accurate and complete (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with Borrower’s organizational
identification number. The execution, delivery and performance by Borrower of
the Loan Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business. 5.2 Collateral. Borrower has good title to, rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien hereunder, free and clear of any and all Liens except Permitted
Liens. Borrower has no Collateral Accounts at or with any bank or financial
institution other than Bank or Bank’s Affiliates except for the Collateral
Accounts described in the Perfection Certificate delivered to Bank in connection
herewith and which Borrower has taken such actions as are necessary to give Bank
a perfected security interest therein, pursuant to the term of Section 6.6(b).
The Accounts are bona fide, existing obligations of the Account Debtors. The
Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. Other
than mobile Equipment in the possession of Borrower’s employees or agents, none
of the components of the Collateral shall be maintained at locations other than
as provided in the Perfection Certificate or as permitted pursuant to Section
7.2. All Inventory is in all material respects of good and marketable quality,
free from material defects. Borrower is the sole owner of the Intellectual
Property which it owns or purports to own except for (a) non- exclusive licenses
granted to its customers in the ordinary course of business, (b)
over-the-counter software that is commercially available to the public, and (c)
material Intellectual Property licensed to Borrower and noted on the Perfection
Certificate. Each Patent which it owns or purports to own and which is material
to Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim would not reasonably be expected to have a material adverse
effect on Borrower’s business. Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is it bound by, any Restricted License. 5.3
Accounts Receivable. (a) For any Eligible Account in any Borrowing Base
Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing such Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower's Books are genuine and in all respects what they
purport to be. Whether or not an Event of Default has occurred and is
continuing, Bank may notify any Account Debtor owing Borrower money of Bank’s
security interest in such funds and verify the amount of such Eligible Account.
(b) All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Borrowing Base Certificate. To the best of Borrower’s knowledge,
all signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101006.jpg]
-6- 5.4 Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000.00). 5.5 Financial
Statements; Financial Condition. All consolidated financial statements for
Borrower and its Subsidiaries delivered to Bank fairly present in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations as of the date thereof. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank. 5.6 Solvency. The fair
salable value of Borrower’s consolidated assets (including goodwill minus
disposition costs) exceeds the fair value of Borrower’s liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature. 5.7 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted. 5.8 Subsidiaries; Investments. Borrower does
not own any stock, partnership, or other ownership interest or other equity
securities except for Permitted Investments. 5.9 Tax Returns and Payments;
Pension Contributions. Borrower has timely filed all required tax returns and
reports, and Borrower has timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower except (a) to
the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Ten Thousand Dollars ($10,000.00). To the extent Borrower
defers payment of any contested taxes, Borrower shall (i) notify Bank in writing
of the commencement of, and any material development in, the proceedings, and
(ii) post bonds or take any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien.” Borrower is unaware of any
claims or adjustments proposed for any of Borrower's prior tax years which could
result in additional taxes becoming due and payable by Borrower. Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency. 5.10 Use of Proceeds. Borrower
shall use the proceeds of the Credit Extensions as working capital and to fund
its general business requirements and not for personal, family, household or
agricultural purposes. 5.11 Full Disclosure. No written representation, warranty
or other statement of Borrower in any certificate or written statement given to
Bank in connection with the Loan Documents, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Bank, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained in the certificates or statements, in light of the
circumstances in which they were made, not misleading (it being recognized by
Bank that the projections and forecasts provided by Borrower in good faith and
based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).



--------------------------------------------------------------------------------



 
[brdr8kexhibit101007.jpg]
-7- 5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer. 6. AFFIRMATIVE COVENANTS Borrower shall do all of the
following: 6.1 Government Compliance. (a) Except as described in the Perfection
Certificate or permitted by Section 7.3, maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations. Borrower shall comply, and have each
Subsidiary comply, in all material respects, with all laws, ordinances and
regulations to which it is subject. (b) Obtain all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Bank in
all of its property. Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank. 6.2 Financial Statements, Reports, Certificates.
Provide Bank with the following: (a) Borrowing Base Reports. Within forty-five
(45) days after the last day of each quarter, aged listings of accounts
receivable and accounts payable (by invoice date) (the “Borrowing Base
Reports”); provided, however, that during any Formula Period, Borrower shall
provide Bank with the Borrowing Base Reports within thirty (30) days after the
last day of each month in which Advances are outstanding or an Advance request
has been made; (b) Borrowing Base Certificate. Within forty-five (45) days after
the last day of each quarter, and together with the Borrowing Base Reports, a
duly completed Borrowing Base Certificate signed by a Responsible Officer;
provided, however, that during any Formula Period, Borrower shall provide Bank
with a duly completed Borrowing Base Certificate signed by a Responsible
Officer, together with the Borrowing Base Reports, within thirty (30) days after
the last day of each month in which Advances are outstanding or an Advance
request has been made; (c) Quarterly Financial Statements. As soon as available,
but no later than forty-five (45) days after the last day of each quarter, a
company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations for such quarter certified by a Responsible
Officer and in a form acceptable to Bank (the “Quarterly Financial Statements”);
(d) Quarterly Compliance Certificate. Within forty-five (45) days after the last
day of each quarter and together with the Quarterly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such quarter, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Bank may reasonably request; (e) Annual Audited
Financial Statements. As soon as available, but no later than ninety (90) days
after the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from PricewaterhouseCoopers LLP
or another independent certified public accounting firm; (f) Other Statements.
Within five (5) days of delivery, copies of all statements, reports and notices
made available to Borrower’s security holders or to any holders of Subordinated
Debt; (g) SEC Filings. As soon as available, but to later than five (5) days
after filing with the SEC, copies of Borrower’s 10K, 10Q, and 8K reports.
Documents required to be delivered pursuant to this Section 6.2(g) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address; (h) Legal Action Notice. A prompt report of any legal actions
pending or threatened in writing against Borrower or any of its Subsidiaries
that could reasonably be expected to result in damages or costs to Borrower or
any of its Subsidiaries of, individually or in the aggregate, Five Hundred
Thousand Dollars ($500,000.00) or more;



--------------------------------------------------------------------------------



 
[brdr8kexhibit101008.jpg]
-8- (i) Projections. As soon as available, but no later than forty-five (45)
days after the last day of Borrower’s fiscal year, or within ten (10) days after
any material updates thereto, annual Board-approved operating budgets and
projections in a form acceptable to Bank; and (j) Other Financial Information.
Other financial information reasonably requested by Bank. 6.3 Inventory;
Returns. Keep all Inventory in good and marketable condition, free from material
defects. Returns and allowances between Borrower and its Account Debtors shall
follow Borrower’s customary practices as they exist at the Effective Date.
Borrower must promptly notify Bank of all returns, recoveries, disputes and
claims that involve more than Five Hundred Thousand Dollars ($500,000.00). 6.4
Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms. 6.5 Insurance. (a) Keep its business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
industry and location and as Bank may reasonably request. Insurance policies
shall be in a form, with financially sound and reputable insurance companies
that are not Affiliates of Borrower, and in amounts that are satisfactory to
Bank. All property policies shall have a lender’s loss payable endorsement
showing Bank as lender loss payee. All liability policies shall show, or have
endorsements showing, Bank as an additional insured. Bank shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral. (b) Ensure that proceeds
payable under any property policy are, at Bank’s option, payable to Bank on
account of the Obligations. Notwithstanding the foregoing, (a) so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy up to Five Hundred Thousand
Dollars ($500,000.00) in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Bank has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Bank, be payable to Bank on account of the Obligations. (c) At Bank’s request,
Borrower shall deliver certified copies of insurance policies and evidence of
all premium payments. Each provider of any such insurance required under this
Section 6.5 shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to Bank, that it will give Bank thirty
(30) days prior written notice before any such policy or policies shall be
materially altered or canceled. If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Bank deems prudent. 6.6 Operating Accounts. (a)
Maintain its primary and its Subsidiaries’ and its parent’s primary U.S.
operating and other deposit accounts and securities accounts with Bank and
Bank’s Affiliates, and maintain with Bank and Bank’s Affiliates accounts in the
name of the Borrower containing at least Thirty Million Dollars
($30,000,000.00). Without limiting the foregoing, Borrower may maintain (i)
accounts with PayPal, or other payment transmitters or services, provided that
(A) any individual account shall not contain more than Five Million Dollars
($5,000,000.00) at any time, and (B) the aggregate amount contained in all such
accounts shall not exceed Seven Million Dollars ($7,000,000.00) at any time, and
(ii) Offshore Accounts, provided that the maximum aggregate balance in such
Offshore Accounts shall not exceed Fifteen Million Dollars ($15,000,000.00) (the
“Permitted Amount”) at any time. (b) Provide Bank five (5) days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution other than Bank or Bank’s Affiliates. For each Collateral
Account that Borrower at any time maintains, Borrower shall cause the applicable
bank or financial institution (other than Bank) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect Bank’s
Lien in such Collateral



--------------------------------------------------------------------------------



 
[brdr8kexhibit101009.jpg]
-9- Account in accordance with the terms hereunder which Control Agreement may
not be terminated without the prior written consent of Bank. The provisions of
the previous sentence shall not apply to (i) Offshore Accounts so long as the
maximum aggregate balance in such Offshore Accounts does not exceed the
Permitted Amount, or (ii) deposit accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s employees and identified to Bank by Borrower as such. 6.7 Financial
Covenants. Maintain at all times, subject to periodic reporting as of the last
day of each fiscal quarter, unless otherwise noted: (a) Adjusted Quick Ratio.
Commencing with the quarter ending June 30, 2014, and as of the last day of each
quarter thereafter, an Adjusted Quick Ratio of at least 1.20 to 1.00. (b) Net
Income. To be reported as of the last day of each quarter, Net Income of at
least (i) ($2,500,000.00) for the quarter ending June 30, 2014, (ii)
($2,350,000.00) for the quarter ending September 30, 2014, (iii) $1,400,000.00
for the quarter ending December 31, 2014, and (iv) for each quarter thereafter,
the Net Income covenant levels will be mutually agreed upon by Borrower and Bank
based upon Borrower’s 2015 Board- approved projections and budget. The failure
of Borrower and Bank to mutually agree in writing, on or before February 28,
2015, to any covenant levels for the period after December 31, 2014, shall
result in an immediate Event of Default for which there shall be no grace or
cure period. 6.8 Protection of Intellectual Property Rights. (a) (i) Protect,
defend and maintain the validity and enforceability of its Intellectual
Property; (ii) promptly advise Bank in writing of material infringements or any
other event that could reasonably be expected to materially and adversely affect
the value of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent. (b) Provide written notice to Bank
within ten (10) days of entering or becoming bound by any Restricted License
(other than over-the-counter software that is commercially available to the
public). Borrower shall take such steps as Bank requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents. 6.9 Litigation
Cooperation. From the date hereof and continuing through the termination of this
Agreement, make available to Bank, without expense to Bank, Borrower and its
officers, employees and agents and Borrower's books and records, to the extent
that Bank may reasonably deem them necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Bank with respect to any
Collateral or relating to Borrower. 6.10 Access to Collateral; Books and
Records. Allow Bank, or its agents, at reasonable times, on one (1) Business
Day’s notice (provided no notice is required if an Event of Default has occurred
and is continuing), to inspect the Collateral and audit and copy Borrower’s
Books. Such inspections or audits shall be conducted no more often than once
every twelve (12) months unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary. The foregoing inspections and audits shall be
at Borrower’s expense. 6.11 Further Assurances. Execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Agreement.
Deliver to Bank, within five (5) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to have a
material adverse effect on any of the Governmental Approvals or otherwise on the
operations of Borrower and its Subsidiaries. 7. NEGATIVE COVENANTS Borrower
shall not do any of the following without Bank’s prior written consent: 7.1
Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the



--------------------------------------------------------------------------------



 
[brdr8kexhibit101010.jpg]
-10- reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under Section 7.2 of this
Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; and (f) of non-exclusive licenses for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business. 7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or (c) (i)
if any Key Person ceases to hold such office with Borrower and replacements
satisfactory to Bank are not made within thirty (30) days after such Key
Person’s departure from Borrower; or (ii) enter into any transaction or series
of related transactions in which the stockholders of Borrower who were not
stockholders immediately prior to the first such transaction own more than forty
percent (40%) of the voting stock of Borrower immediately after giving effect to
such transaction or related series of such transactions (other than by the sale
of Borrower’s equity securities in a public offering or to venture capital or
other institutional or strategic investors so long as Borrower identifies to
Bank the investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Bank a description of the material terms of the
transaction). Borrower shall not, without at least thirty (30) days prior
written notice to Bank: (1) add any new offices or business locations, including
warehouses (unless each such new offices or business location contains less than
One Hundred Thousand Dollars ($100,000.00) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Thousand Dollars ($100,000.00) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of organization.
If Borrower intends to deliver any portion of the Collateral valued,
individually or in the aggregate, in excess of Five Hundred Thousand Dollars
($500,000.00) to a bailee, and Bank and such bailee are not already parties to a
bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank in its reasonable
discretion. 7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary). A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower. 7.4 Indebtedness. Create, incur, assume, or
be liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness. 7.5 Encumbrance. Create, incur, allow, or suffer any
Lien on any of the Collateral, or assign or convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries to do so,
except for Permitted Liens, permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein. 7.6 Maintenance of
Collateral Accounts. Maintain any Collateral Account except pursuant to the
terms of Section 6.6(b) hereof. 7.7 Distributions; Investments. (a) Pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock, provided that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower may pay dividends
solely in common stock, and (iii) Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided such repurchase does not
exceed in the aggregate of Five Hundred Thousand Dollars ($500,000.00) per
fiscal year; or (b) directly or



--------------------------------------------------------------------------------



 
[brdr8kexhibit101011.jpg]
-11- indirectly make any Investment (including, without limitation, by the
formation of any Subsidiary) other than Permitted Investments, or permit any of
its Subsidiaries to do so. 7.8 Transactions with Affiliates. Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for transactions that are in the ordinary course
of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person. 7.9 Subordinated Debt. (a) Make or permit any payment
on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof, provide for earlier or greater
principal, interest, or other payments thereon, or adversely affect the
subordination thereof to Obligations owed to Bank. 7.10 Compliance. Become an
“investment company” or a company controlled by an “investment company”, under
the Investment Company Act of 1940, as amended, or undertake as one of its
important activities extending credit to purchase or carry margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System), or use the proceeds of any Credit Extension for that purpose; fail to
(a) meet the minimum funding requirements of ERISA, (b) prevent a Reportable
Event or Prohibited Transaction, as defined in ERISA, from occurring, or (c)
comply with the Federal Fair Labor Standards Act, the failure of any of the
conditions described in clauses (a) through (c) which could reasonably be
expected to have a material adverse effect on Borrower’s business; or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
8. EVENTS OF DEFAULT Any one of the following shall constitute an event of
default (an “Event of Default”) under this Agreement: 8.1 Payment Default.
Borrower fails to (a) make any payment of principal or interest on any Credit
Extension when due, or (b) pay any other Obligations within three (3) Business
Days after such Obligations are due and payable (which three (3) Business Day
cure period shall not apply to payments due on the Revolving Line Maturity
Date). During the cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period); 8.2 Covenant Default. (a) Borrower fails
or neglects to perform any obligation in Sections 6.2, 6.4, 6.5, 6.6, 6.7, or
6.8(b), or violates any covenant in Section 7; or (b) Borrower fails or neglects
to perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 8) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period). Cure periods provided under this section shall not apply, among other
things, to financial covenants or any other covenants set forth in clause (a)
above; 8.3 [Reserved.] 8.4 Attachment; Levy; Restraint on Business. (a) (i) The
service of process seeking to attach, by trustee or similar process, any funds
of Borrower or of any entity under the control of Borrower (including a
Subsidiary), or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any Governmental Authority, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting



--------------------------------------------------------------------------------



 
[brdr8kexhibit101012.jpg]
-12- of a bond or otherwise); provided, however, no Credit Extensions shall be
made during any ten (10) day cure period; or (b) (i) any material portion of
Borrower’s assets is attached, seized, levied on, or comes into possession of a
trustee or receiver, or (ii) any court order enjoins, restrains, or prevents
Borrower from conducting all or any material part of its business; 8.5
Insolvency. (a) Borrower is unable to pay its debts (including trade debts) as
they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and is not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed); 8.6 Other
Agreements. There is, under any agreement to which Borrower is a party with a
third party or parties, (a) any default resulting in a right by such third party
or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount individually or in the aggregate in excess of Five
Hundred Thousand Dollars ($500,000.00); or (b) any breach or default by
Borrower, the result of which could have a material adverse effect on Borrower’s
business; 8.7 Judgments; Penalties. One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount, individually
or in the aggregate, of at least Five Hundred Thousand Dollars ($500,000.00)
(not covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree); 8.8
Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; 8.9 Subordinated Debt.
Any document, instrument, or agreement evidencing any Subordinated Debt shall
for any reason be revoked or invalidated or otherwise cease to be in full force
and effect, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement; or 8.10
Governmental Approvals. Any Governmental Approval shall have been (a) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (b) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Governmental Approval or that could result in the Governmental
Authority taking any of the actions described in clause (a) above, and such
decision or such revocation, rescission, suspension, modification or non-
renewal causes, or could reasonably be expected to cause, a material adverse
effect on Borrower’s business. 9. BANK’S RIGHTS AND REMEDIES 9.1 Rights and
Remedies. Upon the occurrence and during the continuance of an Event of Default,
Bank may, without notice or demand, do any or all of the following, to the
extent not prohibited by applicable law: (a) declare all Obligations immediately
due and payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Bank); (b)
stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank; (c) demand
that Borrower (i) deposit cash with Bank in an amount equal to at least (A) one
hundred five percent (105.0%) of the Dollar Equivalent of the aggregate face
amount of all Letters of Credit denominated in Dollars remaining undrawn, and
(B) one hundred ten percent (110.0%) of the Dollar Equivalent of the aggregate
face amount of all Letters of Credit denominated in a Foreign Currency remaining
undrawn, (plus, in each case, all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit



--------------------------------------------------------------------------------



 
[brdr8kexhibit101013.jpg]
-13- and pay such amounts, and (ii) pay in advance all letter of credit fees
scheduled to be paid or payable over the remaining term of any Letters of
Credit; (d) terminate any FX Contracts; (e) verify the amount of, demand payment
of and performance under, and collect any Accounts and General Intangibles,
settle or adjust disputes and claims directly with Account Debtors for amounts
on terms and in any order that Bank considers advisable, and notify any Person
owing Borrower money of Bank’s security interest in such funds; (f) make any
payments and do any acts it considers necessary or reasonable to protect the
Collateral and/or its security interest in the Collateral. Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates at any location that is reasonably convenient to Bank and Borrower.
Bank may enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge by Borrower, to exercise any of
Bank’s rights or remedies; (g) apply to the Obligations then due any (i)
balances and deposits of Borrower it holds, or (ii) any amount held by Bank
owing to or for the credit or the account of Borrower; (h) ship, reclaim,
recover, store, finish, maintain, repair, prepare for sale, advertise for sale,
and sell the Collateral. Bank is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrower’s labels, Patents,
Copyrights, mask works, rights of use of any name, trade secrets, trade names,
Trademarks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Bank’s exercise of its rights under this
Section, Borrower’s rights under all licenses and all franchise agreements inure
to Bank’s benefit; (i) place a “hold” on any account maintained with Bank and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral; (j) demand and receive
possession of Borrower’s Books; and (k) exercise all rights and remedies
available to Bank under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof). 9.2 Power of Attorney. Borrower hereby irrevocably
appoints Bank as its lawful attorney-in-fact, exercisable upon the occurrence
and during the continuance of an Event of Default, to: (a) endorse Borrower’s
name on any checks or other forms of payment or security; (b) sign Borrower’s
name on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) settle and adjust disputes and claims about the Accounts directly
with Account Debtors, for amounts and on terms Bank determines reasonable; (d)
make, settle, and adjust all claims under Borrower’s insurance policies; (e)
pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Bank or a third party as the Code permits.
Borrower hereby appoints Bank as its lawful attorney-in-fact to sign Borrower’s
name on any documents necessary to perfect or continue the perfection of Bank’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations)
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney
in fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates. 9.3 Protective
Payments. If Borrower fails to obtain the insurance called for by Section 6.5 or
fails to pay any premium thereon or fails to pay any other amount which Borrower
is obligated to pay under this Agreement or any other Loan Document or which may
be required to preserve the Collateral, Bank may obtain such insurance or make
such payment, and all amounts so paid by Bank are Bank Expenses and immediately
due and payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Bank will make reasonable efforts to
provide Borrower with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101014.jpg]
-14- 9.4 Application of Payments and Proceeds Upon Default. If an Event of
Default has occurred and is continuing, Bank shall have the right to apply in
any order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral pursuant
to Section 9.1, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor. 9.5 Bank’s Liability for Collateral. So long as Bank complies
with applicable law and reasonable banking practices regarding the safekeeping
of the Collateral in the possession or under the control of Bank, Bank shall not
be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrower bears all risk of loss, damage or destruction of the
Collateral. 9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence. 9.7 Demand
Waiver. Borrower waives demand, notice of default or dishonor, notice of payment
and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable. 10. NOTICES All notices, consents, requests, approvals, demands, or
other communication by any party to this Agreement or any other Loan Document
must be in writing and shall be deemed to have been validly served, given, or
delivered: (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the U.S. mail, first class, registered or certified mail return
receipt requested, with proper postage prepaid; (b) upon transmission, when sent
by electronic mail or facsimile transmission; (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below. Bank or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10. If to Borrower:
Borderfree, Inc. 292 Madison Avenue, 5th Floor New York, New York 10017 Attn: Ed
Neumann Fax: (212) 299-3528 Email: Ed.Neumann@borderfree.com with a copy to:
Goodwin Procter LLP 53 State Street Boston, Massachusetts 02109 Attn: Mark D.
Smith, Esquire Fax: (617) 523-1231 Email: marksmith@goodwinprocter.com



--------------------------------------------------------------------------------



 
[brdr8kexhibit101015.jpg]
-15- If to Bank: Silicon Valley Bank 505 Fifth Avenue, 11th Floor New York, New
York 10017 Attn: Ms. Melissa Stepanis Fax: (212) 688-5994 Email:
mstepanis@svb.com with a copy to: Riemer & Braunstein LLP Three Center Plaza
Boston, Massachusetts 02108 Attn: David A. Ephraim, Esquire Fax: (617) 692-3455
Email: DEphraim@riemerlaw.com 11. CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER
New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in New York, New York; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL. This Section 11 shall survive the termination of this Agreement. 12.
GENERAL PROVISIONS 12.1 Termination Prior to Revolving Line Maturity Date;
Survival. All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank. Those obligations that are expressly specified in this Agreement as
surviving this Agreement’s termination shall continue to survive notwithstanding
this Agreement’s termination. 12.2 Successors and Assigns. This Agreement binds
and is for the benefit of the successors and permitted assigns of each party.
Borrower may not assign this Agreement or any rights or obligations under it
without Bank’s prior written consent (which may be granted or withheld in Bank’s
discretion). Bank has the right, without the consent of or notice to Borrower,
to sell, transfer, assign, negotiate, or grant participation in all or any part
of, or any interest in, Bank’s obligations, rights, and benefits under this
Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101016.jpg]
-16- 12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct. This Section 12.3
shall survive until all statutes of limitation with respect to the Claims,
losses, and expenses for which indemnity is given shall have run. 12.4 Time of
Essence. Time is of the essence for the performance of all Obligations in this
Agreement. 12.5 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision. 12.6 Correction of Loan Documents. Bank may correct patent errors and
fill in any blanks in the Loan Documents consistent with the agreement of the
parties. 12.7 Amendments in Writing; Waiver; Integration. No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents. 12.8
Counterparts. This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.
12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or (ii)
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information. Bank Entities may use anonymous
forms of confidential information for aggregate datasets, for analyses or
reporting, and for any other uses not expressly prohibited in writing by
Borrower. The provisions of the immediately preceding sentence shall survive
termination of this Agreement. 12.10 Right of Set Off. Borrower hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a Bank subsidiary) or in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Bank may set off the same or any part thereof and
apply the same to any Obligation of Borrower then due regardless of the adequacy
of any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
BANK TO EXERCISE ITS



--------------------------------------------------------------------------------



 
[brdr8kexhibit101017.jpg]
-17- RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. 12.11 Electronic Execution of Documents. The
words “execution,” “signed,” “signature” and words of like import in any Loan
Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity and enforceability as a manually executed signature or the use of a
paper-based recordkeeping systems, as the case may be, to the extent and as
provided for in any applicable law, including, without limitation, any state law
based on the Uniform Electronic Transactions Act. 12.12 Captions. The headings
used in this Agreement are for convenience only and shall not affect the
interpretation of this Agreement. 12.13 Construction of Agreement. The parties
mutually acknowledge that they and their attorneys have participated in the
preparation and negotiation of this Agreement. In cases of uncertainty this
Agreement shall be construed without regard to which of the parties caused the
uncertainty to exist. 12.14 Relationship. The relationship of the parties to
this Agreement is determined solely by the provisions of this Agreement. The
parties do not intend to create any agency, partnership, joint venture, trust,
fiduciary or other relationship with duties or incidents different from those of
parties to an arm’s-length contract. 12.15 Third Parties. Nothing in this
Agreement, whether express or implied, is intended to: (a) confer any benefits,
rights or remedies under or by reason of this Agreement on any persons other
than the express parties to it and their respective permitted successors and
assigns; (b) relieve or discharge the obligation or liability of any person not
an express party to this Agreement; or (c) give any person not an express party
to this Agreement any right of subrogation or action against any party to this
Agreement. 13. DEFINITIONS 13.1 Definitions. As used in the Loan Documents, the
word “shall” is mandatory, the word “may” is permissive, the word “or” is not
exclusive, the words “includes” and “including” are not limiting, the singular
includes the plural, and numbers denoting amounts that are set off in brackets
are negative. As used in this Agreement, the following capitalized terms have
the following meanings: “Account” is any “account” as defined in the Code with
such additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to Borrower. “Account
Debtor” is any “account debtor” as defined in the Code with such additions to
such term as may hereafter be made. “Advance” or “Advances” means a revolving
credit loan (or revolving credit loans) under the Revolving Line. “Adjusted
Quick Ratio” is the ratio of (a) Quick Assets to (b) Current Liabilities minus
the current portion of Deferred Revenue. “Affiliate” is, with respect to any
Person, each other Person that owns or controls directly or indirectly the
Person, any Person that controls or is controlled by or is under common control
with the Person, and each of that Person’s senior executive officers, directors,
partners and, for any Person that is a limited liability company, that Person’s
managers and members. “Agreement” is defined in the preamble hereof. “Authorized
Signer” is any individual listed in Borrower’s Borrowing Resolution who is
authorized to execute the Loan Documents, including any Credit Extension
request, on behalf of Borrower. “Availability Amount” is the Revolving Line
minus the outstanding principal balance of any Advances; provided, however, that
during any Formula Period, the Availability Amount shall be (a) the lesser of
(i) the Revolving Line or (ii) the amount available under the Borrowing Base,
minus (b) the outstanding principal balance of any Advances. “Bank” is defined
in the preamble hereof. “Bank Entities” is defined in Section 12.9.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101018.jpg]
-18- “Bank Expenses” are all documented audit fees and expenses, costs, and
expenses (including reasonable documented attorneys’ fees and expenses) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to
Borrower. “Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”). “Bank Services
Agreement” is defined in the definition of Bank Services. “Board” means
Borrower’s board of directors. “Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Borrowing Base Certificate, plus (b)
provided that at all times Borrower maintains unrestricted cash with Bank in an
aggregate amount in excess of the amount of all Obligations, seventy-five
percent (75%) of Borrower’s Credit Card Receivables; provided, however, that
Bank has the right, after consultation with Borrower, to decrease the foregoing
percentages in its good faith business judgment to mitigate the impact of
events, conditions, contingencies, or risks which may adversely affect the
Collateral or its value. “Borrowing Base Certificate” is that certain
certificate in the form attached hereto as Exhibit B. “Borrowing Base Report” is
defined in Section 6.2(a). “Borrowing Resolutions” are, with respect to any
Person, those resolutions adopted by such Person’s board of directors (and, if
required under the terms of such Person’s Operating Documents, stockholders) and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying (a)
such Person has the authority to execute, deliver, and perform its obligations
under each of the Loan Documents to which it is a party, (b) that set forth as a
part of or attached as an exhibit to such certificate is a true, correct, and
complete copy of the resolutions then in full force and effect authorizing and
ratifying the execution, delivery, and performance by such Person of the Loan
Documents to which it is a party, (c) the name(s) of the Person(s) authorized to
execute the Loan Documents, including any Credit Extension request, on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate. “Business Day” is any day that is not a
Saturday, Sunday or a day on which Bank is closed, and if any determination of a
“Business Day” shall relate to an FX Contract, the term “Business Day” shall
mean a day on which dealings are carried on in the country of settlement of the
Foreign Currency. “Cash Equivalents” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue. “Claims” is defined in
Section 12.3. “Code” is the Uniform Commercial Code, as the same may, from time
to time, be enacted and in effect in the State of New York; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New



--------------------------------------------------------------------------------



 
[brdr8kexhibit101019.jpg]
-19- York, the term “Code” shall mean the Uniform Commercial Code as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions. “Collateral” is any and all
properties, rights and assets of Borrower described on Exhibit A. “Collateral
Account” is any Deposit Account, Securities Account, or Commodity Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made. “Compliance Certificate” is
that certain certificate in the form attached hereto as Exhibit C. “Contingent
Obligation” is, for any Person, any direct or indirect liability, contingent or
not, of that Person for (a) any indebtedness, lease, dividend, letter of credit
or other obligation of another such as an obligation, in each case, directly or
indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement. “Control Agreement” is any control
agreement entered into among the depository institution at which Borrower
maintains a Deposit Account or the securities intermediary or commodity
intermediary at which Borrower maintains a Securities Account or a Commodity
Account, Borrower, and Bank pursuant to which Bank obtains control (within the
meaning of the Code) over such Deposit Account, Securities Account, or Commodity
Account. “Copyrights” are any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret. “Credit Card Receivables” means all
receivables of Borrower outstanding for less than thirty (30) days that consist
of credit card payments from customers, less all offsets, reserves, and other
deductions determined by Bank in Bank’s sole and absolute discretion. “Credit
Extension” is any Advance, Overadvance, or any other extension of credit by Bank
for Borrower’s benefit. “Current Liabilities” are all Obligations and
liabilities of Borrower to Bank, plus, without duplication, the aggregate amount
of Borrower’s Total Liabilities that mature within one (1) year, including all
obligations of Borrower to Bank pursuant to any Bank Services Agreement.
“Default Rate” is defined in Section 2.3(b). “Deferred Revenue” is all amounts
received or invoiced in advance of performance under contracts and not yet
recognized as revenue. “Deposit Account” is any “deposit account” as defined in
the Code with such additions to such term as may hereafter be made. “Designated
Deposit Account” is the multicurrency account denominated in Dollars, account
number XXXXXX484, maintained by Borrower with Bank. “Dollars,” “dollars” or use
of the sign “$” means only lawful money of the United States and not any other
currency, regardless of whether that currency uses the “$” sign to denote its
currency or may be readily converted into lawful money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency. “Draw Period A” is defined in the
definition of Non-Formula Revolving Line Draw Period.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101020.jpg]
-20- “Draw Period B” is defined in the definition of Non-Formula Revolving Line
Draw Period. “Effective Date” is defined in the preamble hereof. “Eligible
Accounts” means Accounts which arise in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3.
Bank reserves the right, after consultation with Borrower, at any time after the
Effective Date to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment. Unless Bank otherwise agrees
in writing, Eligible Accounts shall not include: (a) Accounts for which the
Account Debtor is Borrower’s Affiliate, officer, employee, or agent; (b)
Accounts that the Account Debtor has not paid within ninety (90) days of invoice
date regardless of invoice payment period terms; (c) Accounts with credit
balances over ninety (90) days from invoice date; (d) Accounts owing from an
Account Debtor if fifty percent (50%) or more of the Accounts owing from such
Account Debtor have not been paid within ninety (90) days of invoice date; (e)
Accounts owing from an Account Debtor which does not have its principal place of
business in the United States; (f) Accounts billed from and/or payable to
Borrower outside of the United States (sometimes called foreign invoiced
accounts); (g) Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts); (h) Accounts owing from an
Account Debtor which is a United States government entity or any department,
agency, or instrumentality thereof unless Borrower has assigned its payment
rights to Bank and the assignment has been acknowledged under the Federal
Assignment of Claims Act of 1940, as amended; (i) Accounts for demonstration or
promotional equipment, or in which goods are consigned, or sold on a “sale
guaranteed”, “sale or return”, “sale on approval”, or other terms if Account
Debtor’s payment may be conditional; (j) Accounts owing from an Account Debtor
where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings); (k) Accounts subject to
contractual arrangements between Borrower and an Account Debtor where payments
shall be scheduled or due according to completion or fulfillment requirements
where the Account Debtor has a right of offset for damages suffered as a result
of Borrower’s failure to perform in accordance with the contract (sometimes
called contracts accounts receivable, progress billings, milestone billings, or
fulfillment contracts); (l) Accounts owing from an Account Debtor the amount of
which may be subject to withholding based on the Account Debtor’s satisfaction
of Borrower’s complete performance (but only to the extent of the amount
withheld; sometimes called retainage billings); (m) Accounts subject to trust
provisions, subrogation rights of a bonding company, or a statutory trust; (n)
Accounts owing from an Account Debtor that has been invoiced for goods that have
not been shipped to the Account Debtor unless Bank, Borrower, and the Account
Debtor have entered into an agreement acceptable to Bank wherein the Account
Debtor acknowledges that (i) it has title to and has ownership of the goods
wherever located, (ii) a bona fide sale of the goods has occurred, and (iii) it
owes payment for such goods in accordance with invoices from Borrower (sometimes
called “bill and hold” accounts); (o) Accounts for which the Account Debtor has
not been invoiced; (p) Accounts that represent non-trade receivables or that are
derived by means other than in the ordinary course of Borrower’s business;



--------------------------------------------------------------------------------



 
[brdr8kexhibit101021.jpg]
-21- (q) Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond 90 days; (r) Accounts arising from chargebacks, debit memos or
other payment deductions taken by an Account Debtor; (s) Accounts arising from
product returns and/or exchanges (sometimes called “warranty” or “RMA”
accounts); (t) Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; (u) Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue); (v) Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing; and (w) Accounts for
which Bank, after consultation with Borrower, in its good faith business
judgment determines collection to be doubtful, including, without limitation,
accounts represented by “refreshed” or “recycled” invoices. “Equipment” is all
“equipment” as defined in the Code with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles (including motor vehicles and trailers), and any interest in any
of the foregoing. “ERISA” is the Employee Retirement Income Security Act of
1974, and its regulations. “Event of Default” is defined in Section 8. “Exchange
Act” is the Securities Exchange Act of 1934, as amended. “Foreign Currency”
means lawful money of a country other than the United States. “Formula Period”
is any period of time, on and after the Effective Date, during which Borrower
and its Subsidiaries maintain unrestricted cash with Bank or Bank’s Affiliates
in an aggregate amount of less than Forty Million Dollars ($40,000,000.00).
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day. “FX Contract” is any foreign
exchange contract by and between Borrower and Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency on a
specified date. “GAAP” is generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination. “General Intangibles” is all “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation, all Intellectual
Property, claims, income and other tax refunds, security and other deposits,
payment intangibles, contract rights, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind. “Governmental Approval”
is any consent, authorization, approval, order, license, franchise, permit,
certificate, accreditation, registration, filing or notice, of, issued by, from
or to, or other act by or in respect of, any Governmental Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,



--------------------------------------------------------------------------------



 
[brdr8kexhibit101022.jpg]
-22- legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization. “Indebtedness” is (a) indebtedness for borrowed money or the
deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations,
and (d) Contingent Obligations. “Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief. “Intellectual Property” means, with respect to any
Person, all of such Person’s right, title, and interest in and to the following:
(a) its Copyrights, Trademarks and Patents; (b) any and all trade secrets and
trade secret rights, including, without limitation, any rights to unpatented
inventions, know-how, operating manuals; (c) any and all source code; (d) any
and all design rights which may be available to such Person; (e) any and all
claims for damages by way of past, present and future infringement of any of the
foregoing, with the right, but not the obligation, to sue for and collect such
damages for said use or infringement of the Intellectual Property rights
identified above; and (f) all amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents. “Inventory” is all “inventory” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including without limitation such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returned
goods and any documents of title representing any of the above. “Investment” is
any beneficial ownership interest in any Person (including stock, partnership
interest or other securities), and any loan, advance or capital contribution to
any Person. “Israeli Subsidiary” is Borderfree Research and Development Ltd.
f/k/a FiftyOne Research and Development, Ltd. “Key Person” is Borrower’s Chief
Executive Officer (who is, as of the Effective Date, Michael DeSimone). “Letter
of Credit” is a standby or commercial letter of credit issued by Bank upon
request of Borrower based upon an application, guarantee, indemnity, or similar
agreement. “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property. “Loan
Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, the Perfection Certificate, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement by Borrower with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified. “Net Income” means, as calculated for Borrower
for any period as at any date of determination, the net profit (or loss), after
provision for taxes and tax-related distributions permitted hereunder, but
excluding (a) non- cash expenses relating to (i) employee stock compensation
agreements or (ii) the Warrant, (b) gains or losses in connection with the sale
of the Global Settlements Service in August 2011, and market-based royalties and
outsourcing servicing fees earned as a result of such sale, and (c) other
one-time or non-cash expenses in an aggregate amount not to exceed One Million
Dollars ($1,000,000.00) (or such higher amount which, for the



--------------------------------------------------------------------------------



 
[brdr8kexhibit101023.jpg]
-23- purposes of this definition only, may be approved by Bank in writing on a
case by case basis in its sole and absolute discretion), of Borrower for such
period taken as a single accounting period. “Non-Formula Advance” or
“Non-Formula Advances” means a revolving credit loan (or revolving credit loans)
under the Non-Formula Revolving Line. “Non-Formula Revolving Line” is an
aggregate principal amount equal to Six Million Dollars ($6,000,000.00).
“Non-Formula Revolving Line Availability Amount” is the Non-Formula Revolving
Line minus the outstanding principal balance of any Non-Formula Advances.
“Non-Formula Revolving Line Draw Period” is (a) the period of time commencing on
November 15, 2014, through the earlier to occur of (i) January 15, 2015, or (ii)
an Event of Default (“Draw Period A”); and (b) the period of time commencing on
November 15, 2015, through the earlier to occur of (i) January 15, 2016, or (ii)
an Event of Default (“Draw Period B”); provided that, in each case, Borrower
shall provide Bank with evidence acceptable to Bank in Bank’s sole and absolute
discretion that Borrower is and shall be in compliance with the financial
covenants set forth in Section 6.7 both prior to and after the date on which any
Non-Formula Advance request is made. “Non-Formula Revolving Line Maturity Date”
is (a) for Non-Formula Advances made during Draw Period A, January 15, 2015, and
(b) for Non-Formula Advances made during Draw Period B, January 15, 2016.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents (other than the
Warrant), or otherwise, including, without limitation, any interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank, and to perform Borrower’s duties under the Loan
Documents (other than the Warrant). “Offshore Accounts” are accounts maintained
by Borrower or its Subsidiaries outside the United States with other financial
institutions (other than Bank or Bank’s Affiliates), “Operating Documents” are,
for any Person, such Person’s formation documents, as certified by the Secretary
of State (or equivalent agency) of such Person’s jurisdiction of organization on
a date that is no earlier than thirty (30) days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto. “Overadvance” is defined in Section
2.2. “Patents” means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same. “Payment/Advance
Form” is that certain form attached hereto as Exhibit D. “Perfection
Certificate” is defined in Section 5.1. “Permitted Amount” is defined in Section
6.6(a). “Permitted Indebtedness” is: (a) Borrower’s Indebtedness to Bank under
this Agreement and the other Loan Documents; (b) Indebtedness existing on the
Effective Date and shown on the Perfection Certificate; (c) Subordinated Debt;
(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business; (e) Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business; (f) Indebtedness
secured by Liens permitted under clauses (a) and (c) of the definition of
“Permitted Liens” hereunder; and (g) extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(f) above, provided that the principal amount thereof is not increased or the



--------------------------------------------------------------------------------



 
[brdr8kexhibit101024.jpg]
-24- terms thereof are not modified to impose more burdensome terms upon
Borrower or its Subsidiary, as the case may be. “Permitted Investments” are: (a)
Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate; (b) Investments
consisting of Cash Equivalents; (c) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of Borrower; (d) Investments consisting of deposit accounts in
which Bank has a first priority perfected security interest; (e) Investments
accepted in connection with Transfers permitted by Section 7.1; (f) Investments
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plans or agreements approved by Borrower’s Board; (g) Investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of customers or suppliers and in settlement of delinquent obligations of, and
other disputes with, customers or suppliers arising in the ordinary course of
business; (h) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (h)
shall not apply to Investments of Borrower in any Subsidiary; and (i)
Investments by Borrower in its Subsidiaries in an aggregate amount not to exceed
Four Million Dollars ($4,000,000.00) per month. “Permitted Liens” are: (a) Liens
existing on the Effective Date and shown on the Perfection Certificate or
arising under this Agreement and the other Loan Documents; (b) Liens for taxes,
fees, assessments or other government charges or levies, either (i) not due and
payable or (ii) being contested in good faith and for which Borrower maintains
adequate reserves on its Books, provided that no notice of any such Lien has
been filed or recorded under the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations adopted thereunder; (c) purchase money Liens (i) on
Equipment acquired or held by Borrower incurred for financing the acquisition of
the Equipment securing no more than Five Hundred Thousand Dollars ($500,000.00)
in the aggregate amount outstanding, or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment; (d) Liens of carriers, warehousemen, suppliers, or
other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens attach only to Inventory, securing liabilities in
the aggregate amount not to exceed One Hundred Thousand Dollars ($100,000.00)
and which are not delinquent or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto; (e) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA); (f)
Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (e), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase; (g) leases or
subleases of real property granted in the ordinary course of Borrower’s business
(or, if referring to another Person, in the ordinary course of such Person’s
business), and leases, subleases, non- exclusive licenses or sublicenses of
personal property (other than Intellectual Property) granted in the ordinary



--------------------------------------------------------------------------------



 
[brdr8kexhibit101025.jpg]
-25- course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), if the leases, subleases, licenses
and sublicenses do not prohibit granting Bank a security interest therein; (h)
non-exclusive license of Intellectual Property granted to third parties in the
ordinary course of business; (i) Liens arising from attachments or judgments,
orders, or decrees in circumstances not constituting an Event of Default under
Sections 8.4 and 8.7; and (j) Liens in favor of other financial institutions
arising in connection with Borrower’s deposit and/or securities accounts held at
such institutions, provided that Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts; and (k)
Liens on Israeli Subsidiary’s account no. 03830090 in favor of Bank Leumi,
securing bank guarantees issued by Bank Leumi with reimbursement obligations not
to exceed an aggregate amount of Nine Hundred Thousand Shekels (NIS 900,000) at
any time. “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency. “Prime Rate” is the rate of
interest per annum from time to time published in the money rates section of The
Wall Street Journal or any successor publication thereto as the “prime rate”
then in effect; provided that if such rate of interest, as set forth from time
to time in the money rates section of The Wall Street Journal, becomes
unavailable for any reason as determined by Bank, the “Prime Rate” shall mean
the rate of interest per annum announced by Bank as its prime rate in effect at
its principal office in the State of California (such Bank announced Prime Rate
not being intended to be the lowest rate of interest charged by Bank in
connection with extensions of credit to debtors). “Quarterly Financial
Statements” is defined in Section 6.2(c). “Quick Assets” is, on any date,
Borrower’s (a) unrestricted cash, plus (b) net billed accounts receivable,
determined according to GAAP, plus (c) funds held on deposit at American
Express. “Registered Organization” is any “registered organization” as defined
in the Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof. “Requirement of Law” is as to any Person, the
organizational or governing documents of such Person, and any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower. “Restricted License” is any
material license or other agreement with respect to which Borrower is the
licensee (a) that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property, or (b) for which a default under or termination of could
interfere with the Bank’s right to sell any Collateral. “Revolving Line” is an
aggregate principal amount equal to Twelve Million Dollars ($12,000,000.00).
“Revolving Line Maturity Date” is July 24, 2016. “SEC” shall mean the Securities
and Exchange Commission, any successor thereto, and any analogous Governmental
Authority. “Securities Account” is any “securities account” as defined in the
Code with such additions to such term as may hereafter be made.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101026.jpg]
-26- “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank. “Subsidiary” is, as to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless the context
otherwise requires, each reference to a Subsidiary herein shall be a reference
to a Subsidiary of Borrower. “Total Liabilities” is on any day, obligations that
should, under GAAP, be classified as liabilities on Borrower’s consolidated
balance sheet, including all Indebtedness and current portion of Subordinated
Debt permitted by Bank to be paid by Borrower, but excluding all other
Subordinated Debt. “Trademarks” means any trademark and servicemark rights,
whether registered or not, applications to register and registrations of the
same and like protections, and the entire goodwill of the business of Borrower
connected with and symbolized by such trademarks. “Warrant” is (i) that certain
Warrant to Purchase Stock dated as of September 17, 2009 executed by Borrower in
favor of Bank, and (ii) that certain Warrant to Purchase Stock dated as of March
29, 2012 executed by Borrower in favor of Bank [Signature page follows.]



--------------------------------------------------------------------------------



 
[brdr8kexhibit101027.jpg]
Signature Page to Second Amended and Restated Loan and Security Agreement IN
WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as
of the Effective Date. BORROWER: BORDERFREE, INC. By: /s/Mike DeSimone Name:
Mike DeSimone Title: CEO BANK: SILICON VALLEY BANK By: /s/Mickey Swift Name:
Mickey Swift Title: Vice President



--------------------------------------------------------------------------------



 
[brdr8kexhibit101028.jpg]
EXHIBIT A – COLLATERAL DESCRIPTION The Collateral consists of all of Borrower’s
right, title and interest in and to the following personal property: All goods,
Accounts (including health-care receivables), Equipment, Inventory, contract
rights or rights to payment of money, leases, license agreements, franchise
agreements, General Intangibles (except as provided below), commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, all certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and all Borrower’s Books relating to the foregoing,
and any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing. Notwithstanding the foregoing, the Collateral does
not include any Intellectual Property; provided, however, the Collateral shall
include all Accounts and all proceeds of Intellectual Property. If a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property. Pursuant to
the terms of a certain negative pledge arrangement with Bank, Borrower has
agreed not to encumber any of its Intellectual Property without Bank’s prior
written consent.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101029.jpg]
Exhibit B-1 EXHIBIT B - BORROWING BASE CERTIFICATE Borrower: BORDERFREE, INC.
Lender: SILICON VALLEY BANK Commitment Amount: $12,000,000.00 ACCOUNTS
RECEIVABLE 1 Accounts Receivable (invoiced) Book Value as of
____________________ $_______________ 2 Additions (Please explain on next page)
$_______________ 3 Less: Intercompany / Employee / Non-Trade Accounts
$_______________ 4 NET TRADE ACCOUNTS RECEIVABLE $_______________ ACCOUNTS
RECEIVABLE DEDUCTIONS (without duplication) 5 90 Days Past Invoice Date
$_______________ 6 Credit Balances over 90 Days $_______________ 7 Balance of
50% over 90 Day Accounts (Cross-Age or Current Affected) $_______________ 8
Foreign Account Debtor Accounts $_______________ 9 Foreign Invoiced and/or
Collected Accounts $_______________ 10 Contra / Customer Deposit Accounts
$_______________ 11 U.S. Government Accounts $_______________ 12 Promotion or
Demo Accounts; Guaranteed Sale or Consignment Sale Accounts $_______________ 13
Accounts with Memo or Pre-Billings $_______________ 14 Contract Accounts;
Accounts with Progress / Milestone Billings $_______________ 15 Accounts for
Retainage Billings $_______________ 16 Trust / Bonded Accounts $_______________
17 Bill and Hold Accounts $_______________ 18 Unbilled Accounts $_______________
19 Non-Trade Accounts (If not already deducted above) $_______________ 20
Accounts with Extended Term Invoices (Net 90+) $_______________ 21 Chargebacks
Accounts / Debit Memos $_______________ 22 Product Returns / Exchanges
$_______________ 23 Disputed Accounts; Insolvent Account Debtor Accounts
$_______________ 24 Deferred Revenue, if applicable / Other (Please explain on
next page) $_______________ 25 Concentration Limits $_______________ 26 TOTAL
ACCOUNTS RECEIVABLE DEDUCTIONS $_______________ 27 Eligible Accounts (#4 minus
#26) $_______________ 28 ELIGIBLE AMOUNT OF ACCOUNTS (80% of #27)
$_______________ 29 75% of Borrower’s Credit Card Receivables (if eligible under
the Loan Agreement) $_______________ BALANCES 30 Maximum Loan Amount
$12,000,000.00 31 Total Funds Available (Lesser of #30 or (#28 plus #29))
$_______________ 32 Present balance owing on Line of Credit $_______________ 33
RESERVE POSITION (#31 minus #32) $_______________ [Continued on following page.]



--------------------------------------------------------------------------------



 
[brdr8kexhibit101030.jpg]
Exhibit B-2 Explanatory comments from previous page:
_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________
The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank. COMMENTS: BORDERFREE, INC. By:
___________________________ Authorized Signer Date: BANK USE ONLY Received by:
_____________________ AUTHORIZED SIGNER Date: __________________________
Verified: ________________________ AUTHORIZED SIGNER Date:
___________________________ Compliance Status: Yes No



--------------------------------------------------------------------------------



 
[brdr8kexhibit101031.jpg]
Exhibit C-1 EXHIBIT C COMPLIANCE CERTIFICATE TO: SILICON VALLEY BANK Date: FROM:
BORDERFREE, INC. The undersigned authorized officer of BORDERFREE, INC.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”): (1) Borrower is
in compliance for the period ending _______________ with all required covenants
except as noted below; (2) there are no Events of Default; (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement; and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement. Please indicate
compliance status by circling Yes/No under “Complies” column. Reporting
Covenants Required Complies Quarterly financial statements with Compliance
Certificate Quarterly within 45 days Yes No Annual financial statement (CPA
Audited) FYE within 90 days Yes No 10-Q, 10-K and 8-K Within 5 days after filing
with SEC Yes No Borrowing Base Certificate and A/R & A/P Agings Quarterly within
45 days (except during a Formula Period, when delivery is required within 30
days after the last day of each month in which Advances are outstanding or an
Advance request has been made) Yes No Board-approved Projections FYE within 45
days and within 10 days of any material updates Yes No Financial Covenants
Required Actual Complies Maintain at all times (reported on a quarterly basis):
Adjusted Quick Ratio 1.20:1.00 _____:1.00 Yes No Maintain at all times (reported
on a quarterly basis): Net Income $_______* $_______ Yes No * As set forth in
Section 6.7(b) of the Agreement. The following financial covenant analyses and
information set forth in Schedule 1 attached hereto are true and accurate as of
the date of this Certificate.



--------------------------------------------------------------------------------



 
[brdr8kexhibit101032.jpg]
Exhibit C-2 Other Matters Have there been any amendments of or other changes to
the capitalization table of Borrower and to the Operating Documents of Borrower
or any of its Subsidiaries? If yes, provide copies of any such amendments or
changes with this Compliance Certificate. Yes No Borrower only has accounts at
the following institutions: Aggregate balance in all accounts maintained with
PayPal, or other payment transmitters or services: $ Does the balance in any
account maintained with PayPal, or any other payment transmitter or service,
exceed $5,000,000? Yes No Does the aggregate balance in all Offshore Accounts
exceed $15,000,000? Yes No The following are the exceptions with respect to the
certification above: (If no exceptions exist, state “No exceptions to note.”)
---------------------------------------------------------------------------------------------------------------------------------------------------
-----------------------------------------------------------------------------------------------------------------------------------------------
BORDERFREE, INC. By: Name: Title: BANK USE ONLY Received by:
_____________________ AUTHORIZED SIGNER Date: _________________________
Verified: ________________________ AUTHORIZED SIGNER Date:
_________________________ Compliance Status: Yes No



--------------------------------------------------------------------------------



 
[brdr8kexhibit101033.jpg]
Exhibit C-3 Schedule 1 to Compliance Certificate Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern. Dated: ____________________ I.
Adjusted Quick Ratio (Section 6.7(a)) Required: 1.20:1.00 Actual: ____:1.00 A.
Aggregate value of the unrestricted cash of Borrower $ B. Aggregate value of the
net billed accounts receivable of Borrower $ C. Aggregate value of funds of
Borrower held on deposit at American Express $ D. Quick Assets (the sum of lines
A through C) $ E. Aggregate value of Obligations to Bank $ F. Aggregate value of
liabilities that should, under GAAP, be classified as liabilities on Borrower’s
consolidated balance sheet, including all Indebtedness and current portion of
Subordinated Debt permitted by Bank to be paid by Borrower, but excluding all
other Subordinated Debt, and not otherwise reflected in line E above, that
mature within one (1) year, including all obligations of Borrower to Bank
pursuant to any Bank Services Agreement $ G. Current Liabilities (the sum of
lines E and F) $ H. Aggregate value of all amounts received or invoiced by
Borrower in advance of performance under contracts and not yet recognized as
revenue $ I. Line G minus line H $ J. Adjusted Quick Ratio (line D divided by
line I) Is line J equal to or greater than 1.20:1:00? No, not in compliance Yes,
in compliance



--------------------------------------------------------------------------------



 
[brdr8kexhibit101034.jpg]
Exhibit C-4 II. Net Income (Section 6.7(b)) Required: (i) ($2,500,000.00) for
the quarter ending June 30, 2014, (ii) ($2,350,000.00) for the quarter ending
September 30, 2014, (iii) $1,400,000.00 for the quarter ending December 31,
2014, and (iv) for each quarter thereafter, the Net Income covenant levels will
be mutually agreed upon by Borrower and Bank based upon Borrower’s 2015
Board-approved projections and budget. The failure of Borrower and Bank to
mutually agree in writing, on or before February 28, 2015, to any covenant
levels for the period after December 31, 2014, shall result in an immediate
Event of Default for which there shall be no grace or cure period. Actual:
$_______ No, not in compliance Yes, in compliance



--------------------------------------------------------------------------------



 
[brdr8kexhibit101035.jpg]
EXHIBIT D – LOAN PAYMENT/ADVANCE REQUEST FORM DEADLINE FOR SAME DAY PROCESSING
IS 2:00 P.M. EASTERN TIME Fax To: Date: _____________________ LOAN PAYMENT:
BORDERFREE, INC. From Account #________________________________ To Account
#__________________________________________________ (Deposit Account #) (Loan
Account #) Principal $____________________________________ and/or Interest
$________________________________________________ Authorized Signature: Phone
Number: Print Name/Title: LOAN ADVANCE: Complete Outgoing Wire Request section
below if all or a portion of the funds from this loan advance are for an
outgoing wire. From Account #________________________________ To Account
#__________________________________________________ (Loan Account #) (Deposit
Account #) Amount of Advance $___________________________ All Borrower’s
representations and warranties in the Loan and Security Agreement are true,
correct and complete in all material respects on the date of the request for an
advance; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date: Authorized
Signature: Phone Number: Print Name/Title: OUTGOING WIRE REQUEST: Complete only
if all or a portion of funds from the loan advance above is to be wired.
Deadline for same day processing is 2:00 p.m., Eastern Time Beneficiary Name:
_____________________________ Amount of Wire: $ Beneficiary Bank:
______________________________ Account Number: City and State: Beneficiary Bank
Transit (ABA) #: Beneficiary Bank Code (Swift, Sort, Chip, etc.): (For
International Wire Only) Intermediary Bank: Transit (ABA) #: For Further Credit
to: Special Instruction: By signing below, I (we) acknowledge and agree that my
(our) funds transfer request shall be processed in accordance with and subject
to the terms and conditions set forth in the agreements(s) covering funds
transfer service(s), which agreements(s) were previously received and executed
by me (us). Authorized Signature: ___________________________ 2nd Signature (if
required): _______________________________________ Print Name/Title:
______________________________ Print Name/Title:
______________________________________________ Telephone #: Telephone #:



--------------------------------------------------------------------------------



 